DETAILED ACTION
Status of the Claims
	Claims 1-10 and 12-21 are pending in the instant application and are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 12/20/2019, the filing date of the instant application.

Information Disclosure Statement
	The information disclosure statements submitted on 01/14/2022 was filed before the mailing date of the first office action on the merits subsequent to the above discussed RCE, however Applicants have indicated that the appropriate fees set forth in 37 CFR 1.17 have been paid. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-10 and 12-21 remain rejected under 35 U.S.C. 103 as being unpatentable over NOVAK (US 2018/0055879; published 01/03/2018) in view of Himoto et al. (“Associations between Zinc Deficiency and Metabolic Abnormalities in Patients with Chronic Liver Disease,” (01/14/2018), MDPI; Nutrients, Vol. 10, No. 88, pp. 1-17); and Albarede et al. (“Medical applications of Cu, Zn, and S isotope effects,” 2016; RSC; Metallomics, Vol. 8, pp. 1056-1070).
Applicants Claims
	Applicants claim a method of reducing excess fat in liver of a subject with excess fat in liver, comprising administering to a said subject an effective amount 64Zne compound or salt thereof, wherein the 64Zne compound or salt thereof is at least 80% a 64Zne, resulting in reduced fat in liver of said subject (instant claim 1).
	Applicant claims a method of reducing deposition of collagen fibers in liver of a subject with liver with increased deposition of collagen fibers, comprising administering to said subject an effective amount of a composition comprising a 64Zne compound or a salt thereof, wherein the 64Zne compound or a salt thereof is at least 80% 64Zne, resulting in reduced deposition of collagen fibers in liver of said subject (instant claim 12).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            NOVAK (US 2018/0055879) discloses pharmaceutical compositions for improving health, cure abnormalities and degenerative disease, for achieving anti-aging effect of therapy and therapeutic effect on mammals by administering compositions of having certain elements with enriched isotopic content (see whole document, particularly the abstract). NOVAK teaches compositions enriched in light isotopes of zinc, particularly 64Zn ([0033]) in a recommended daily dose of 2-11 mg, and further administering in an amount of about ½ to about 20 times the recommended daily dose ([0231] through [0237]) (instant claims 1, 4-7, 12 & 15-18: administering an effective amount of a composition comprising 64Zne).
64Zne as 64Zne aspartate in “Studies Supporting the Efficacy of a Light Isotope-Enriched Compound and Method Performed in In Vivo Experiments Using a Mouse Model of Breast Cancer (Erlich Ascites Carcinoma).” (Example 7, [00487]). 
	NOVAK teaches solutions of 64Zne aspartate dissolved in deuterium-depleted water as suitable excipient for administration ([0478])(instant claims 2-3). NOVAK teaches the concentration was about 1.5 mg/mL of 64Zne aspartic acid ([0476])(instant claims 2-3, 8-9, 13-14 & 19-20).
	NOVAK teaches that both oral and intravenous administration of pharmaceutical compositions of their invention are considered efficient ([0043])(instant claims 10 & 21).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of NOVAK is that NOVAK does not expressly teach reducing excess fat in liver of a subject with excess fat (instant claim 1); or reducing deposition of fibers in liver of a subject with liver with increased deposition of collagen fibers (instant claim 12).
	Himoto et al. teaches that “Zinc (Zn) is an essential trace element which has favorable antioxidant, anti-inflammatory and apoptotic effects. The liver mainly occurrence of chronic liver diseases, such as chronic hepatitis, liver cirrhosis, or fatty liver, results in the impairment of Zn metabolism, and subsequently Zn deficiency. […] Zn supplementation has shown beneficial effects on such metabolic abnormalities in experimental models and actual patients with chronic liver disease.” [emphasis added](abstract). Himoto et al. further teaches that: Nonalcoholic fatty liver disease (NAFLD) is currently the most prevalent liver disease worldwide, characterized by the accumulation of triglycerides in the liver, and the absence of excessive alcohol consumption. NAFLD covers a spectrum of liver diseases that range from simple steatosis called nonalcoholic fatty liver (NAFL) through nonalcoholic steatohepatitis (NASH), which is associated with hepatic inflammation and fibrosis in addition to simple steatosis.” And that “NASH patients had significantly lower oral intake of Zn than NAFL patients. Zn deficiency in such patients may be due to this lower Zn intake. Zn deficiency results in mitochondrial oxidative stress and subsequently iron over load, insulin resistance, and hepatic steatosis in patients with NASH.” [emphasis added](see whole document, particularly p. 3, §2.5).
	Himoto et al. concludes that: “This review complied overwhelming evidence that Zn deficiency is common in patients with chronic liver diseases such as chronic hepatitis and NASH, as well as liver cirrhosis. In such patients, Zn As expected, these metabolic abnormalities may be recovered by Zn supplementation. Further trials will be required to verify the beneficial effects of Zn administration on these metabolic abnormalities especially in NASH patients.” [emphasis added](p. 11, §5). Based on the teachings of Himoto et al. it would have been prima facie obvious to treat NASH by zinc supplementation, however, Himoto et al. does not teach administering 64Zne as a zinc supplement in NASH.
	Albarede et al. teaches medical applications of Cu, Zn, and S isotope effects (see whole document) and particularly that medical uses of isotopes are well-known but mostly focus on radioactive nuclides, and that “It is also suggestive of nutrition studies in which enriched stable isotopes are added to the diet of volunteers to monitor the transit of a particular element.” (p. 1056, col. 1). Albarede et al. further teaches that “Metals such as alkaline-earth Ca and Mg and transition elements such as Cu and Zn, however, are more promising because of their much smaller number of functional roles in biology and also because their turnover rate in the body is relatively short. Copper plays a major role in oxidizing iron and controlling electron fluxes, while Zn is a cofactor of hundreds of important enzymes.” (p. 1056, col. 2, lines 6-12).
lighter isotopes allows them to react faster: kinetic effects have been advocated as a cause of biologically mediated isotope fractionation, but they require either non-steady state conditions (the system grows) or the existence of competing reaction pathways (Fig. 1). What comes around goes around: the proportion of isotopes present within a system (cell, organ, body fluid) must vary if they are imported and exported at different rates. After a time exceeding the mean turnover in the system, the input and the output must be balanced.” (p. 1058, col. 2, 3rd paragraph).
	Albarede et al. further teaches that “How isotope compositions of Cu and Zn (and Fe) vary among the organs and body fluids of a mammal was essentially unknown until the first investigations by Balter et al. and Moynier et al. of sheep and mouse. For ethical reasons, access to such a variety of human materials is much more restricted. The first major observation was that, in most cases, the isotope compositions of Cu, Zn, and Fe of each organ falls, for a given species, within a narrow range of values (Fig. 4). In mice, Zn is isotopically heavy in red blood cells and bone and light in the serum, liver, and brain and is not dependent on the genetic background.” [emphasis added](p. 1062, col. 1, lines ).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the compositions of NOVAK in the treatment of NASH because Himoto et al. teaches that Zn deficiency is common in patients with chronic liver diseases such as chronic hepatitis and NASH, and that these metabolic abnormalities may be recovered by Zn supplementation; and Albarede et al. teaches that in mice Zn is isotopically light in the liver, thus treating a liver disease with the compositions of NOVAK would have been expected to enhance treatment of a fatty liver diseases such as NASH.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because administering a zinc compound enriched in Zn-64 stable isotope would have been substantially the same, and Albarede et al. teaches that Zn is isotopically light is the liver thus providing a reasonable expectation that a zinc compound enriched in Zn-64 stable isotope would accumulate in the liver. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
	Applicants argue that each cited reference is deficient in disclosing important aspects and elements of the claimed invention, particularly neither Albarede et al. nor NOVAK disclose the element of reducing excess fat in liver of a subject or the element of reducing deposition of collagen fibers in liver of a subject resulting in either reduced fat in liver of said subject or resulting in deposition of collagen fibers in liver of said subject (paragraph bridging pp. 2-3).
	In response the examiner argues that the instantly rejected method claims include the method step of “administering to a subject” (patient class) “an effective amount of a composition comprising a 64Zne compound or a salt thereof” (instant claims 1 & 12) the composition containing between 1-10 mg 64Zne (instant claims 7-8 & 17-18). 
	NOVAK clearly teaches compositions including the same zinc-64 enriched (64Zne) compositions ([0033]) “for improving health, cure abnormalities and degenerative disease; achieve anti-aging effect of therapy and therapeutic effect on mammals” (title, abstract, [0028]; [0039]; [0044]) the compositions administered to a patient (i.e. a subject) which can be a human or non-human animal ([0026]) “The dose of the light isotope-enriched compound may vary depending on the severity of 
	The distinction Applicants appear to be relying on is the result(s) achieved by performing the claimed method steps including the same compositions, however, those method steps are clearly obvious over NOVAK and the result would not have been different. Indeed Applicants could have claimed the same method steps including the same compositions in the NOVAK Application (noting the common inventor and the 112(a) support therein) without foreknowledge of the exact effects (e.g. reducing excess fat in liver & reducing deposition of collagen fibers in liver), and if those claims were Patented then Applicants would certainly argue that a potential infringer performing those method steps including the same compositions was infringing on Applicants Patent claims regardless of the outcome. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). 
Applicants further argue that “None of the cited references discloses an effective amount of Zn-64 resulting in either reduced fat in liver of said subject or resulting in reduced deposition of collagen fibers in liver of said subject.” (p. 3, last paragraph).
	In response the examiner points to Applicants Specification disclosing that “An effective dose is generally 0.01 mg/kg to 2000 mg/kg of an active agent, preferably 0.05 mg/kg to 500 mg/kg of an active agent. An exact effective dose will depend on the severity of the disease, patient's general state of health, age, body weight and sex, nutrition, time and frequency of administration, combination(s) of medicines, response sensitivity and tolerance/response to administration and other factors that will be taken into account by a person skilled in the art when determining the dosage and route of administration for a particular patient based on his/her knowledge of the art. Such dose may be determined by conducting routine experiments and at the physician's discretion. Effective doses will also vary 
	Applicants further argue that “there is no reasonable expectation of success based on the combined references to administer an effective amount of a 64Zne compound or a salt thereof to achieve the claimed results.” (p. 4, lines 11-14).
	In response the examiner argues that Applicants effective amount of a 64Zne compound or a salt thereof is not different from the teachings/disclosure of NOVAK, and the results would not have been different. 
Conclusion
	Claims 1-10 and 12-21 are pending and have been examined on the merits. Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IVAN A GREENE/Examiner, Art Unit 1619        


/TIGABU KASSA/Primary Examiner, Art Unit 1619